Citation Nr: 1000950	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-31 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
major depressive disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran and spouse




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1986 to March 1990 
(Marine Corps), from February 2003 to July 2003 and from 
October 2004 to June 2005 (Army).  The Veteran also served 
four years in the Army Reserves.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for a heart 
disorder and psychiatric disorders (PTSD and other nervous 
conditions).

The Veteran testified during a hearing at the RO before a 
Decision Review Officer (DRO) in April 2007.  A transcript of 
that hearing is of record.

The April 2006 rating decision styled the issue as service 
connection for PTSD to include additional nervous 
conditions/disorders.  By so doing, and by addressing whether 
service connection was warranted for any non-PTSD psychiatric 
disorders, the RO has adjudicated the larger issue of service 
connection for a psychiatric disorder, regardless of 
diagnosis.  The issue encompasses PTSD, any other anxiety 
disorder, and the Veteran's diagnoses of major depressive 
disorder and adjustment disorder.  The Board has slightly 
recharacterized the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, major depressive disorder, and adjustment disorder to 
reflect the broad nature of the service connection claim.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran is not shown to have a heart disability, 
including as a result of events during military service. 

3.  The Veteran is shown to have an acquired psychiatric 
disorder of adjustment disorder with mixed anxiety and 
depressed mood as a result of events during military service.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
active military service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, an 
acquired psychiatric disorder of adjustment disorder with 
mixed anxiety and depressed mood was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  38 C.F.R. 
§ 3.159 (b)(3) (2009).  

In this case, the Veteran's claims for service connection for 
a heart disorder and psychiatric condition, including PTSD 
(and now major depressive disorder), was received in July 
2005.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in September 2005.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified his duties in obtaining information and evidence 
to substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in November 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service personnel records, service treatment records, and 
all relevant VA treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  The Veteran has also been afforded VA 
examinations in September 2005 and June 2007 to determine the 
nature and etiology of his psychiatric disorder.  

The Veteran did not show for his October 2005 VA general 
medical examination to determine the nature and etiology of 
his claimed heart disorder.  The duty to assist is not a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). Under VA regulations, it is incumbent upon a veteran 
to submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to 
meet his obligations by cooperating with VA efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a).  By 
his failure to report for scheduled examinations, the Veteran 
has not satisfied his responsibilities in the development of 
his claim.  In light of the foregoing, the Board finds that 
VA has developed all relevant facts to the extent possible; 
no further assistance to the Veteran in developing the facts 
pertinent to the duty to assist.

Controlling law provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
an original compensation claim, the claim shall be rated on 
the evidence of record.  See 38 C.F.R. § 3.655 (2009).

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2009).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2009).  An 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).



Service Connection for a Heart Disorder

The Veteran claimed service connection for a heart condition, 
which he wrote on his claim form began in January 2005. 

Service treatment records include a single instance of 
complaints of a heart condition.  In a January 2005 Landstuhl 
Regional Medical Center treatment record, the Veteran was 
noted to have been diagnosed with atypical chest pain.  In a 
February 2005 physical examination report, the Veteran stated 
that in January 2005 he had an episode of chest pain that led 
to hospital admission with normal results.  In a March 2005 
service treatment record, an examination of the 
cardiovascular system was negative for chest pain, 
palpations, heart murmur, and dyspnea on exertion. 

In a post-service July 2005 VA progress note, the VA examiner 
found the heart had a regular rate and rhythm, no murmur or 
gallop, and peripheral pulses were equal bilaterally.  A 
chest x-ray report dated in July 2005 found the heart and 
mediastinal contours within normal limits, with negative 
appreciable change compared to 1998.

A July 2006 private hospitalization note reflects that the 
Veteran denied chest pain or palpations, and, upon 
examination, the examiner found no murmurs, rubs or gallops, 
with regular rhythm and rate.  In August and November 2006 
private treatment records, the examiner noted regular rate 
and rhythm heard. 

At the April 2007 DRO hearing, the Veteran stated he was not 
informed that he had a diagnosis of a heart disorder, and 
that he did not have high blood pressure. 

In the present case, the Board finds that the weight of the 
competent evidence shows that the Veteran's current chronic 
heart disorder is not related to service.  The Veteran's 
service treatment records show an indication of atypical 
chest pain on single occasion in January 2005; however, the 
Veteran himself stated that the findings were normal and he 
returned to Iraq.  Subsequent examinations found no heart 
abnormalities, and in the July 2006 private hospitalization 
note, the Veteran denied chest pains.  The weight of the 
evidence thus indicates that the treatment for the possible 
chest pain in service was not chronic in service, and that 
the symptoms resolved without any chronic symptoms of 
disability.  

Based upon the evidence of record, the Board finds that the 
Veteran is not shown to have a current heart disability, 
including a chronic heart disability as a result of an 
established event, injury, or disease during active service.  
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of heart disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 
(1992).

The Board also has considered the assertions the Veteran has 
advanced on appeal in multiple written statements.  While the 
Veteran is competent to report symptoms that he experiences 
at any time, he is not competent to diagnose a heart 
disability or to offer an opinion that any current diagnosed 
heart disability is associated with military service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For the foregoing reasons, the Board finds that the claim for 
service connection for a heart disorder must be denied.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).



Service Connection for a Psychiatric Disorder

In his claim form, the Veteran listed depression, anxiety 
disorder, PTSD, and panic attacks as the symptoms or 
disabilities for which he was claiming service connection.  
In his notice of disagreement, the Veteran that he 
experienced specific in-service stressful events.  

Service treatment records for the period of service from 
October 2004 to June 2005 are significant for psychiatric 
treatment.  Service treatment records reflect that at a 
February 2005 psychological assessment the Veteran complained 
of being depressed and anxious.  Upon examination, the 
Veteran was diagnosed with psychosis NOS, rule out brief 
psychotic disorder, and rule out major depressive disorder 
with psychotic features.  The service examiner listed 
stressors including occupational, military, and family.  In a 
February 2005 report of mental status evaluation, the Veteran 
was diagnosed with adjustment disorder with mixed anxiety and 
depression, which was noted to represent an adjustment 
disorder which existed prior to entry into active service and 
was not reported.  In a March 2005 service report titled 
Narrative Summary and Patient Discharge Instructions, the 
Veteran's diagnosis was listed as adjustment disorder with 
mix anxiety and depression.  Service treatment records 
including an aeromedical evaluation patient record and Womack 
Army Medical Center record also dated in March 2005 confirm 
the diagnosis of adjustment disorder with mixed anxiety and 
depression.  In a subsequent March 2005 service treatment 
record, the Veteran continued to complain of anxiety and 
depression and was noted to be pending administrative 
separation. 

In a July 2005 VA progress note, the examiner noted that as a 
preliminary, his working diagnosis was major depressive 
episode with psychosis currently in partial remission.  The 
examiner reported that the elements of PTSD remained unclear, 
and there were certainly criteria for an adjustment disorder 
given the sequence of events.  In a July 2005 VA therapy 
note, the examiner diagnosed major depression, initially with 
psychotic features (currently absent). 

In a September 2005 VA examination report, the examiner 
diagnosed adjustment disorder with mixed anxiety and 
depressed mood, a secondary diagnosis of antisocial 
personality disorder, and noted stressors including 
unemployment and recent discharge from service.  The examiner 
opined that based on a review of treatment notes and the 
Veteran's report, he does not meet diagnostic criteria for 
major depressive disorder, an anxiety disorder, or panic 
disorder.  He stated that he does not meet diagnostic 
criteria for PTSD, and that while he was given a diagnosis of 
adjustment disorder with mixed anxiety and depressed mood 
(due to some difficulties in adjusting to his return to the 
United States and discharge from the service) the majority of 
his problem appear to stem from a longstanding 
characterological disorder and predate military service.  The 
examiner noted that the Veteran gave clear evidence of a 
childhood conduct disorder, as well as multiple indicators of 
adult antisocial personality disorder.  Additional, the 
examiner indicated that much of the Veteran's clinical 
presentation during his interview seemed contrived and 
forced, and was not consisted with his past clinical 
presentations.  

In a November 2005 VA progress note, the physician reported 
that the Veteran was treated for major depression, initially 
with psychotic features when he presented in the military, 
and that he was doing well with maintenance treatment.  In a 
December 2005 VA progress note, the examiner continued to 
diagnose major depression with psychotic features, relapsing.  
In a February 2006 VA progress note, the diagnosis was major 
depression with psychotic features, with onset in military. 

In a June 2007 VA examination report, the examiner diagnosed 
major depressive disorder, recurrent, mild, and not secondary 
to military experiences.  The examiner noted that the Veteran 
did not meet the diagnostic criteria for PTSD, and has never 
met the criteria for that disorder.  The examiner further 
opined that the Veteran has major depression which was not 
secondary to nor was it exacerbated by his military 
experiences, and that instead he has significant 
characterological pathology, most notably antisocial 
personality disorder, which began in childhood and has 
remained present as an adult. 

In view of the totality of the evidence, including the 
Veteran's documented in-service diagnosis of a psychiatric 
disability, his current complaints and treatment of 
depression since service, the opinion of the February 2006 VA 
physician that the disability had its onset in military 
service, and, most importantly, the Veteran's March 2005 line 
of duty determination as to the incurrence of a psychiatric 
disability in service, the Board finds that the evidence is 
in relative equipoise on the question of whether the 
Veteran's acquired psychiatric disability (adjustment 
disorder with mixed anxiety and depressed mood) developed as 
a result of his active service.  

Although the opinions of the September 2005 and June 2007 VA 
examiners were that the Veteran's disability pre-dated 
military service, these opinions do not outweigh the line of 
duty determination.  The Board notes that 38 C.F.R. 
§ 3.301(m) specifically states, "A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on the Department of Veterans Affairs 
unless it is patently inconsistent with the requirements of 
laws administered by the Department of Veterans Affairs."  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for service connection for an 
acquired psychiatric disability have been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder is denied. 

Service connection for a psychiatric disorder of adjustment 
disorder with mixed anxiety and depressed mood is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


